COURT OF APPEALS


                                    Thirteenth District


                             Corpus Christ) - Edinburg, Texas

          Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi - Edinburg, as of the 25th day of July, 2013. If this Judgment does not conform
to the opinion handed down by the Court in this cause, any party may file a Motion for
Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-11-00013-CV                                        (Tr.Ct.No. C-1949-04-J)

BRANNAN PAVING GP, LLC D/B/A BRANNAN PAVING COMPANY,                         Appellant,

                                            v.



PAVEMENT MARKINGS, INC., SAN JUAN INSURANCE
AGENCY, INC. D/B/A VALLEY INSURANCE PROVIDERS
AND LEICHT GENERAL AGENCY,                                                  Appellees.

                   On appeal to this Court from Hidalgo County, Texas.




                                      JUDGMENT



On appeal from the 430th District Court of Hidalgo County, Texas, from a judgment
signed December 2, 2010. Opinion by Justice Gregory T. Perkes.

THIS CAUSE was submitted to the Court on August 15, 2012, on the record and briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was some error in the judgment of the court below, Said judgment is hereby
REVERSED with respect to the breach of contract claims brought by Brannnan Paving
GP, LLC against Pavement Markings, Inc., and REMANDED regarding the breach of
contract claims to the trial court for further proceedings. The judgment is AFFIRMED:
(1) with respect to the negligence claims brought by Brannan Paving GP, LLC against
San Juan Insurance Agency, Inc., d/b/a Valley Insurance Providers ("VIP") and Leicht
General Agency, and RENDERED that Brannan Paving GP, LLC take nothing by its
negligence claims; and (2) with respect to the DTPA claims brought by Pavement
Markings, Inc. against San Juan Insurance Agency, Inc., d/b/a Valley Insurance
Providers, and RENDERED that Pavement Markings Inc. take nothing by its DTPA
claims.


Costs of the appeal are adjudged against appellees, PAVEMENT MARKINGS, INC.,
SAN JUAN INSURANCE AGENCY, INC. D/B/A VALLEY INSURANCE PROVIDERS
AND LEICHT GENERAL AGENCY. It is further ordered that this decision be certified
below for observance.

                                         *******




                             DORIAN E. RAMIREZ, CLERK